Citation Nr: 1520388	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  09-01 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel






INTRODUCTION

The Veteran had active service from March 1959 to February 1961, from November 1990 to April 1991, and additional U.S. Army National Guard (ANG) service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, in which the RO denied the Veteran's TDIU claim.

In a January 2013 decision, the Board denied the TDIU claim.  The Veteran appealed the determination to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, the Office of General Counsel for the Department of Veterans Affairs and the Veteran's representative (hereinafter "the parties") filed a Joint Motion for Remand (JMR), which was granted by the Court in January 2014.  The January 2013 decision was vacated in the Court Order issued in January 2014, and the case was remanded to the Board.

In September 2014, the Board remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ) for further development consistent with the January 2014 JMR.  The case has now returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay of adjudication of the Veteran's claim, but a remand is necessary to ensure a complete record on which the Board can base its decision.
As noted in the Board's September 2014 remand, in an October 2008 rating decision, the RO denied a TDIU, and the Veteran initiated an appeal.  In a decision issued in January 2013, the Board also denied TDIU, finding that the Veteran was not precluded from participating in substantially gainful employment as a consequence of his service-connected disabilities.  Initially, the Board found that the Veteran did not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), as he had a 30 percent rating for service-connected hypertensive heart disease and a 10 percent rating for service-connected status post cerebrovascular accident (CVA) with residual left hemibody deficit, for a combined 40 percent rating for service-connected disabilities.  The Board then concluded that the Veteran's service-connected disabilities do not preclude him from performing substantially gainful employment consistent with his education and vocational experience and denied referral to the Director of Compensation and Pension for extraschedular consideration.

In making its determination, the Board placed reliance on an opinion expressed by a VA examiner in May 2012 to the effect that, after review of the claims file, the CPRS chart, medical literature, and an interview with the Veteran, it was less likely as not (less than 50/50 probability) that the Veteran's service-connected disabilities, alone or in combination, precluded him from securing or maintaining gainful employment.  It was commented that he would be able to perform sedentary work.

In the January 2014 JMR, the parties pointed to two deficiencies in support of the JMR motion to vacate and remand the Board's January 2013 decision.  First, the parties determined that the Board's decision contained an inadequate statement of the reasons and bases to support the decision.  Specifically, the parties found that the Board failed to adequately address whether the May 2012 VA examination and opinion were compliant with the April 2012 Board remand.  In addition, although the April 2012 remand asked to examiner to provide a complete rationale to support any opinion offered, the parties questioned whether the opinion provided in the May 2012 was supported by adequate rationale and, therefore, compliant with the Board's remand.

In accordance with the January 2014 JMR, the Board remanded the Veteran's claim in September 2014 so that an addendum opinion could be obtained from the May 2012 examiner that adequately addressed whether the Veteran's service-connected disabilities, alone or in concert, precluded him from securing or maintaining substantially gainful employment.  The Board's remand stressed the importance of an adequate rationale to support any conclusion reached.

In October 2014, an addendum opinion was obtained from the May 2012 examiner.  After reviewing the available records, the examiner opined that it was less likely as not that the Veteran's service-connected disabilities, alone or in combination, precluded him from securing or maintaining substantially gainful employment.  The examiner stated that the Veteran would be able to maintain employment that required semisedintary duty work with several restrictions, such as no prolonged standing, walking, or climbing stairs, and no heavy lifting.

The Board finds that, despite the September 2014 directive, the October 2014 addendum opinion is still inadequate as it does not provide any rationale for the conclusion reached and merely recites the same opinion offered in the May 2012 VA examination report and expands on the activities the Veteran would be able to perform.  Furthermore, neither the May 2012 examination report nor the October 2014 addendum opinion discuss the Veteran's lay statements concerning the functional impact of his service-connected disabilities on his ability to work.  Although highlighted by the Board in the April 2012 remand, the examiner did not discuss the January 2008 letter from the Veteran's private physician that stated that he considered the Veteran unable to work and completely disabled due to a stroke and peripheral neuropathy, or the July 2008 certificate from the Veteran's previous employer indicating that he was not accepted to return to work because of his medical conditions.  Finally, although the Board noted that consideration of whether a Veteran is entitled to a TDIU includes taking into account the Veteran's education and occupational experience, it is unclear whether the May 2012 examiner considered these factors in rendering his opinion, as that information is not discussed anywhere within the May 2012 VA examination report or the October 2014.

Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In addition, the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that, despite its clear instruction that an addendum opinion be obtained that was supported by adequate rationale, the development directed in the previous remand was not accomplished.  The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 268, 271 (1998).

Due to the inadequacy of the rationale in the October 2014 addendum opinion, as well as the lack of discussion in either the May 2012 VA examination report or the October 2014 addendum opinion concerning the Veteran's lay statements regarding the functional effects of his service-connected disabilities or his education and occupational experience(s), the Veteran should be scheduled for a new VA examination by a different VA examiner to determine whether the his service-connected disabilities render him incapable of performing the acts required to sustain substantially gainful employment, given his educational and occupational background.

Furthermore, a review of the record shows VA treatment records dated through May 2012.  Since the Veteran's claim is being remanded, the RO should ensure that the most current and relevant VA treatment records are obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran should be provided the opportunity to identify any additional records that are relevant to his claim, and to provide the necessary information in order for the VA to assist him in obtaining these potentially relevant records.  See 38 C.F.R. § 3.159(c) (2014).

On a final note, the Veteran has not been The Veteran has not been afforded a VA examination to assess his service-connected disabilities since 2012 (more than three years ago). Therefore, a contemporaneous examination to assess the levels of disability is required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain a complete copy of the Veteran's VA treatment records related to his service-connected disabilities.

2.  The Veteran should also be given an opportunity to identify any additional outstanding records pertinent to the issue of his ability to maintain substantially gainful employment.  In particular, he must be asked to identify the doctors who told him that his cerebrovascular accident was so grave "that he was permanently incapacitated and cannot work." See the May 2008 Application for Increased Compensation Based on Unemployability.  Additionally, ask the Veteran to indicate whether he has received any vocational rehabilitation from VA or any other source.  Obtain any information identified.  

After securing any necessary authorizations from him, obtain all identified records.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that they do not exist or that further efforts to obtain them would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected hypertensive heart disease and residuals of a cerebrovascular accident.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with these examinations. All indicated tests and studies) should be undertaken.  The examiner(s) must comment on the impact of the service-connected disability regarding the Veteran's ability to secure and follow substantially gainful employment.  

The examiner must provide a complete rationale for any opinion expressed. If an opinion cannot be provided without resort to speculation, the physician must provide reasons such as insufficient evidence of record, inadequate state of medical knowledge, or inadequate level of knowledge and experience by the examiner.

Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated. Then, readjudicate the claims for entitlement to an increased rating (which the Board deems inextricably intertwined with the claim for TDIU) for the service-connected hypertensive heart disease and residuals of a cerebrovascular accident.  

4.  Obtain a social and industrial survey in conjunction with the Veteran's TDIU claim.  Following the completion of the this development, and after all records and/or responses received from each contacted entity have been associated with the claims file, or a reasonable time period for the Veteran's response has expired, arrange for the Veteran to undergo a VA examination, by an appropriate examiner at a VA medical facility, to obtain an opinion addressing the impact of the Veteran's service-connected disabilities on his employability.  All appropriate tests and studies should be accomplished.

The VA examiner should thoroughly review the Veteran's claims file, as well as a copy of this Remand, in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  During the examination, the Veteran should be asked to provide a complete medical, educational, and occupational history, if possible.  

Based on examination of the Veteran, review of the record, as well as the Veteran's lay statements regarding the development, treatment, and symptoms associated with his service-connected disabilities, the examiner should describe the functional effects of each service-connected disability on the Veteran's ability to perform the acts required to sustain substantially gainful employment.  The examiner shoulder also opine whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's service connection disabilities, alone or in combination, preclude him from securing or maintaining substantially gainful employment.  The examiner is advised that neither the Veteran's non-service-connected disabilities nor his age may be considered in determining whether he is unemployable.

A complete rationale, not just conclusory statements, must be provided for any opinion expressed.

5.  The Veteran should be notified of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

6.  Thereafter, and after any further development deemed necessary, the issue on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


